Citation Nr: 1507987	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-24 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include arthritis.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that the Veteran's cervical and lumbar spine disorder claims were originally denied by the RO in a July 1955 rating decision.  The Veteran subsequently submitted additional applications to reopen his claims, which were denied in rating decisions dated March 1959, July 1960, June 1965, February 2003, and December 2003.  The Veteran's claims were then denied by the Board in a March 2005 decision, which was subsequently vacated and remanded by the United States Court of Appeals for Veterans Claims (the Court) per a Joint Motion for Remand in December 2006.  The claims were then remanded by the Board in June 2007.  After subsequent development, the Board again denied the Veteran's claims in June 2009.  The Veteran then filed to reopen his cervical and lumbar spine disorder claims in October 2010, which the RO denied in a December 2010 rating decision.  The RO again denied reopening the Veteran's claims in a March 2011 rating decision, which the Veteran appealed.  The Board then again denied the Veteran's claims in a September 2011 decision.  The Veteran submitted an untimely appeal for the September 2011 Board decision and was notified that VA had instead accepted his statement as a new claim to reopen his cervical and lumbar spine disorder claims.  The RO denied these claims in an August 2012 rating decision, which the Veteran timely appealed.

The Board notes that the Veteran changed representation over the course of his appeal.  His private attorney then withdrew her representation in July 2012.  Subsequently, the Veteran appears to have attempted to appoint a senator and/or the RO as his representative in two separate letters to VA.  The RO sent the Veteran notice that VA could not represent him and provided him with information on how to seek the assistance of a service representative.  Review of the file shows that there are no current, executed 21-22 forms of record and the RO has provided adequate notice to the Veteran that it may not represent the Veteran as well as how to appoint a new representative, therefore, the Board finds that the Veteran is currently not represented by any organization or individual and may proceed with the remand.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains additional VA medical records dated August 1998 to July 2012.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran's VA medical records note that the Veteran has been treated by private medical providers for his cervical and lumbar spine disorders, to include with J., PA in Ipswich (initial used to protect privacy)(noted at a July 21, 2010, appointment), the Sanford Clinic (noted at a July 24, 2012 appointment), and with Dr. J.M. (initials used to protect privacy)(noted as a current treating doctor at a July 22, 1999 appointment).  These records should be obtained and associated with the claims file.

Additionally, as these claims are already being remanded, the AOJ should also resend any explanatory information regarding the definition of new and material evidence to the Veteran.  The Board notes that it appears from the nature of the Veteran's statements to VA, that the Veteran may be confused as to the definition of new and material evidence for VA purposes.  For example, in these statements, the Veteran repeatedly references a buddy statement, written by J.H., which was submitted in 1965.  Thus, the Board requests that the AOJ resend any explanatory information, that is reasonably available to the AOJ, regarding the definition of new and material evidence, to the Veteran to assist him with any confusion in this regard.

Finally, the Board notes that the September 2012 Statement of the Case was unclear with regard to whether or not the RO had reopened the Veteran's claims.  This September 2012 Statement of the Case also seems to include language from a Board decision.  Upon remand, the AOJ should readjudicate the Veteran's claims and if the claims remain denied, issue a Supplemental Statement of the Case, with clear language regarding the outcome of the claims, so that the Veteran may understand the status of his claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical disorder and his lumbar disorder, to include J., PA in Ipswich, the Sanford Clinic, and Dr. J.M.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  The AOJ should resend any and all explanatory information, that is reasonably available to the AOJ, regarding the definition of new and material evidence, to the Veteran. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, which clearly states the current status of the Veteran's claims, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




